389 U.S. 24 (1967)
JONES
v.
GEORGIA.
No. 174, Misc.
Supreme Court of United States.
Decided October 16, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF GEORGIA.
Wilbur D. Owens, Jr., for petitioner.
Arthur K. Bolton, Attorney General of Georgia, G. Ernest Tidwell, Executive Assistant Attorney General, and Marion O. Gordon, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted.
Petitioner appealed his conviction for murder to the Georgia Supreme Court where he sought reversal on the ground, among others, that the evidence relevant to his claim of systematic exclusion of Negroes from the grand and petit juries drawn in the county established a prima facie case of the denial of equal protection within our *25 decision in Whitus v. Georgia, 385 U.S. 545.[*] The Georgia Supreme Court affirmed the conviction stating that Whitus was distinguishable because "public officers are presumed to have discharged their sworn official duties. . . . Under the testimony in this case we can not assume that the jury commissioners did not eliminate prospective jurors on the basis of their competency to serve, rather than because of racial discrimination." 223 Ga. 157, 162, 154 S.E.2d 228, 232.
We hold that the burden upon the State to explain "the disparity between the percentage of Negroes on the tax digest and those on the venires," Whitus, supra, at 552, was not met by the Georgia Supreme Court's reliance on the stated presumptions. See Arnold v. North Carolina, 376 U.S. 773; Eubanks v. Louisiana, 356 U.S. 584; Williams v. Georgia, 349 U.S. 375; Avery v. Georgia, 345 U.S. 559; Cassell v. Texas, 339 U.S. 282; Norris v. Alabama, 294 U.S. 587. We therefore reverse the judgment of the Georgia Supreme Court and remand for further proceedings not inconsistent with our opinion.
It is so ordered.
NOTES
[*]  The record supports the following comparison of the salient facts in Whitus and in petitioner's case:



                     Whitus              Petitioner's case
Over 21 population   42.6% Negro men              30.7% Negro
Jury Commissioners   White (apparently)           White
Source of juror      Tax Digests separated        3 Tax Digests, two
 names                and identified                of which separated
                      as to race                    and identified
                                                    as to race
Taxpayers            27.1% Negro                  19.7% Negro
Negro jurors         9.1% grand jury              5.0% of jury list
                      venire                       and box (1 Negro
                     7.8% petit jury              was on the grand
                      venire                       jury which indicted
                                                   petitioner)
Rebuttal evidence
 by State                None                          None